UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-32494 BOIS d'ARC ENERGY, INC. (Exact name of registrant as specified in its charter) NEVADA 20-1268553 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 600 Travis Street, Suite 5200, Houston, Texas77002 (Address of principal executive offices) Telephone No.: (713) 228-0438 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerþ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ The number of shares outstanding of the registrant's common stock, par value $.01, as of May 10, 2007 was 66,433,500. BOIS d'ARC ENERGY, INC. QUARTERLY REPORT For The Quarter Ended March 31, 2007 INDEX Page EXPLANATORY NOTE Item 6. Exhibits 4 Section 302 Certification of the CEO Section 302 Certification of the CFO 2 EXPLANATORY NOTE Bois d'Arc Energy, Inc. has determined that it should have included under Item 6of its Quarterly Report on Form 10-Q for the period ended March 31, 2007 (the “Quarterly Report”) within Exhibits 31.1 and 31.2, the Section 302 Certifications of the CEO and the CFO, certainadditional representations regarding the certifying officers' responsibilities for maintaining internal controls over financial reporting, and their performance of such responsibilities pursuant to Exchange Act Rules 13a-15(f) and 15d-15(f).Bois d'Arc Energy, Inc. is filing in this amendment to the Quarterly Report updated Section 302 Certifications of the CEO and the CFO to properly include these additional representations. Other than these new certifications of the Chief Executive Officer and Chief Financial Officer of the registrant, as required by Rule 112b-15 promulgated under the Securities Exchange Act of 1934, as amended, no other changes have been made to the Quarterly Report.This amendment does not reflect events occurring after the initial filing of the original Quarterly Report filed on May 10, 2007, or modify or update the disclosures presented in the original Quarterly Report. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOIS d'ARC ENERGY, INC. Date:September 4, 2007 /s/WAYNE L. LAUFER Wayne L. Laufer, Chief Executive Officer (Principal Executive Officer) Date:September 4, 2007 /s/ROLAND O. BURNS Roland O. Burns, Senior Vice President, Chief Financial Officer, Secretary, and Treasurer (Principal Financial and Accounting Officer) 4
